Exhibit 99.1 Contact: Jane McCahon, Vice President of Corporate Relations (312) 592-5379 jane.mccahon@teldta.com FOR RELEASE: IMMEDIATE U.S. CELLULAR TO PROMOTE ALAN D. FERBER TO EXECUTIVE VICE PRESIDENTOPERATIONS JAY M. ELLISON TO RETIRE CHICAGO  Nov. 5, 2009  United States Cellular Corporation [NYSE: USM] today announced that it plans to appoint Alan D. Ferber as executive vice presidentoperations, effective January 1, 2010. Ferber is currently vice president of sales operations and chief marketing officer for U.S. Cellular
